In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Dutchess County, dated August 18,1969, which dismissed the writ. Appeal dismissed as moot, without costs. Relator having been released on August 11, 1969 from institutional confinement and placed on aftercare at Maston Park Rehabilitation Center, in Buffalo (according to respondent’s brief), is not restrained in his liberty and is not entitled to a writ of habeas corpus (CPLR 7002, subd. [a] ; see People ex rel. Wilder v. Markley, 26 N Y 2d 648). On February 4,1970 relator was recertified pursuant to section 208 of the Mental Hygiene Law in the City Court of Buffalo following his eon*1001viction on new charges. That recertification is not before us. Christ, P. J., Rabin, Hopkins, Brennan and Benjamin, JJ., concur.